UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1562


J.A.,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 8, 2016                  Decided:   April 1, 2016


Before KING, FLOYD, and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


W. Rob Heroy, GOODMAN, CARR PLLC, Charlotte, North Carolina, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney   General,  Anthony  P.   Nicastro,   Acting  Assistant
Director, Tracey N. McDonald, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       J.A., a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board)

dismissing his appeal from the immigration judge’s denial of his

application for cancellation of removal.                             For the reasons set

forth below, we dismiss the petition for review.

       Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials

of discretionary relief,” “no court shall have jurisdiction to

review     any   judgment          regarding       the     granting     of   relief    under

section     .    .       .     1229b,”      which        is    the    section      governing

cancellation of removal.                 In this case, the agency found that

J.A. failed to establish that he had been a person of good moral

character for the requisite statutory period or that he merited

a grant of cancellation of removal as a matter of discretion.

We conclude that these determinations are clearly discretionary

in     nature,     and        we   therefore        lack       jurisdiction       to   review

challenges to the agency’s denial of relief absent a colorable

constitutional claim or question of law.

       We have reviewed J.A.’s claims of error and conclude that

he fails to raise a colorable constitutional claim or question

of   law   under     8       U.S.C.   § 1252(a)(2)(D)           (2012).      We    therefore

dismiss the petition for lack of jurisdiction.                          We dispense with

oral    argument         because      the   facts        and    legal    contentions     are



                                               2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                     PETITION DISMISSED




                                     3